                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION


 CHRISTOPHER MORGAN,

                  Plaintiff,

  vs.                                                  Civil Action No.: 3:17-cv-00045
                                                       Judge Norman K. Moon

 ON DECK CAPITAL, INC.,

                Defendant.

                               NOTICE TO TAKE DEPOSITION
        PLEASE TAKE NOTICE that Plaintiff, Christopher Morgan, by counsel, will take the
 deposition of Tom Nelson on Thursday, February 7, 2019, beginning at 11:00 a.m. EST, at
 the location of Troutman Sanders, LLP, 875 3rd Ave., New York, NY 10022, before an officer
 duly authorized by law to administer oaths. This deposition will be taken upon oral examination
 for the purpose of discovery, or evidence, or both and will continue from day to day until
 completed.


                                                      CHRISTOPHER MORGAN
                                                      By Counsel,

                                                      /s/ Michael B. Hissam
                                                      Michael B. Hissam (VSB Bar# 76843)
                                                      Ryan M. Donovan, Pro Hac Vice
                                                      Hissam Forman Donovan Ritchie, PLLC
                                                      707 Virginia Street East, Suite 260
                                                      Charleston, WV 25301
                                                      mhissam@hfdrlaw.com
                                                      rdonovan@hfdrlaw.com




Case 3:17-cv-00045-NKM-JCH Document 40 Filed 01/31/19 Page 1 of 2 Pageid#: 333
                                 CERTIFICATE OF SERVICE
        I hereby certify that on January 31, 2019, I served a true and correct copy of the

 foregoing via the Court’s ECF system, which sent electronic notice to all counsel of record.


                                                      _/s/Michael B. Hissam_____________
                                                      Michael B. Hissam




Case 3:17-cv-00045-NKM-JCH Document 40 Filed 01/31/19 Page 2 of 2 Pageid#: 334
